EXHIBIT 10.2


AMERICAN ITALIAN PASTA COMPANY
RESTRICTED STOCK AWARD AGREEMENT
 FOR SENIOR VICE PRESIDENTS AND ABOVE
 
This Restricted Stock Award Agreement (the “Agreement”) is made this ____ day of
_________, 200_ to ___________________ (the “Grantee”) and evidences the grant
by American Italian Pasta Company, a Delaware corporation (the “Company”) of a
Restricted Stock Award (the “Award”) to the Grantee on the date hereof (the
“Date of Grant”).  By accepting the Award, the Grantee agrees to be bound in
accordance with the provisions of the American Italian Pasta Company 2000 Equity
Incentive Plan, as amended (the “Plan”).  Capitalized terms not defined herein
shall have the meaning as used in the Plan.
 
1.           Shares Awarded and Restrictions on Shares.  The Grantee is hereby
awarded the following number of shares (the “Restricted Shares”) of the
Company’s Class A Convertible Common Stock, $.001 par value, subject to
forfeiture and to the restriction on the rights of sale and transfer set forth
in this document and further subject to the terms and conditions of the Plan,
the provisions of which are hereby incorporated in this document by reference:
 
Number of restricted shares: ________________
 
2.           Sale or Transfer Restrictions.  Except as set forth in paragraph 6
below, all Restricted Shares shall be held by the Grantee without the rights of
sale or transfer, and are subject to forfeiture as provided in paragraph 3,
below, until the dates shown on the schedule below, when such restrictions shall
lapse:
 
 
Restrictions Lapse as to Restricted Shares
 
 
As of this date
           



 
3.           Employment Requirement.  Except as provided in Paragraph 6, below,
in the event of Grantee’s Termination of Service prior to any date specified in
Paragraph 2, above, the Restricted Shares for which restrictions shall not have
lapsed will be forfeited by the Grantee and become the property of the Company.
 
4.           Issuance of Restricted Shares.  Restricted Shares will be issued in
a nominee account with the Grantee being named the beneficial owner, except that
the nominee shall be instructed to follow the sale and transfer requirements set
forth in the Plan and this Award. When the prohibited sale and transfer
restrictions lapse under Paragraph 2, above, with respect to all or a portion of
the Restricted Shares, provided the Restricted Shares have not been forfeited
under Paragraph 3, above, the Company shall prepare and deliver to the Grantee a
stock certificate for the Restricted Shares.
 

 
   



 

--------------------------------------------------------------------------------

 

5.           Voting and Other Rights of Restricted Shares.  Upon the issuance of
the Restricted Shares, the Grantee shall have all of the rights of a stockholder
of the Company, including the right to receive dividends and to vote the
Restricted Shares until such shares may have been forfeited to the Company as
provided in Paragraph 3, above.  Notwithstanding the foregoing, in the event of
any stock dividend, stock split, division of shares or other corporate structure
change which results in the issuance of additional shares with respect to
Restricted Shares, such shares shall be held by the Company and shall become
Restricted Shares and subject to all restrictions and terms and conditions
applicable to the Restricted Shares with respect to which they were issued.
 
6.           Acceleration of Release of Restrictions.  The forfeiture and
prohibited sale and transfer restrictions on the Restricted Shares under
Paragraphs 2 and 3, above, shall immediately lapse on the earliest of the
following:
 
(a)           The Grantee’s date of death;
 
(b)           The Disability of the Grantee; or
 
(c)           The eligibility for normal or early retirement of the Grantee
under the terms of the retirement plan maintained by the Company or any
Subsidiary in which the Grantee participates, or if no such plan is maintained,
the Grantee’s reaching age 65.
 
7.           Authorized Leave.  For purposes hereof, an authorized leave of
absence (authorized by the Company or a Subsidiary to the Grantee in writing)
shall not be deemed a Termination of Service hereunder.
 
8.           Taxes.  Upon recognition of income by the Grantee with respect to
the Award hereunder, the Company shall withhold taxes pursuant to Section 11 of
the Plan.  The Grantee will be solely responsible for any federal, state or
local income or earnings taxes imposed in connection with the granting or
vesting of the Restricted Shares or the delivery of such shares pursuant
thereto, and the Grantee authorizes the Company or any Subsidiary to make any
withholding for taxes which the Company or any Subsidiary deems necessary or
proper in connection therewith, including but not limited to the withholding of
Restricted Shares pursuant to Section 11.2 of the Plan.  The Company may allow
the Grantee to choose the method for payment of withholding for taxes, either in
cash or in Shares in accordance with Section 11.2 of the Plan, or make such
choice in its sole discretion.  If any tax withholding obligation of the Company
with respect to the Restricted Shares is satisfied by having Shares withheld,
the value of such Shares will be limited to an amount that does not exceed the
minimum statutory withholding required by federal (including FICA), state and
local tax authorities, including the Grantee’s share of payroll taxes that are
applicable to such supplemental taxable income.
 
9.           Changes in Circumstances.  It is expressly understood and agreed
that the Grantee assumes all risks incident to any change hereafter in the
applicable laws or regulations or incident to any change in the market value of
the Restricted Shares after the date hereof.
 
10.           No Conflict.  In the event of a conflict between this Award and
the Plan, the provisions of the Plan shall govern.
 

 
 
 



 
2

--------------------------------------------------------------------------------

 

11.           Governing Law.  This Award shall be governed under the laws of the
State of Delaware.
 
12.           Effect of a Change in Control.  A Change in Control (as defined in
the Plan) shall not accelerate the vesting of the Restricted Shares under
paragraph 2.  The terms of the Company’s Amended and Restated Severance Plan for
Senior Vice Presidents and Above (the “Severance Plan”) shall control in the
event of a change in control as defined in the Severance Plan.
 
13.           Investment Representation. The Grantee agrees that the Restricted
Shares are being acquired for his own account for investment only and not with a
view to, or for resale in connection with, any distribution or public offering
thereof within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”), or other applicable securities laws. If the Board of
Directors or Committee so determines, any stock certificates issued with respect
to the Restricted Shares shall bear a legend to the effect that the shares have
been so acquired and may only be transferred upon registration or under an
applicable exemption. The Company may, but in no event shall be required to,
bear any expenses of complying with the Securities Act, other applicable
securities laws or the rules and regulations of any national securities exchange
or other regulatory authority in connection with the registration,
qualification, or transfer, as the case may be, of the Restricted Shares. The
foregoing restrictions on the transfer of the Restricted Shares shall be
inoperative if (a) the Company previously shall have been furnished with an
opinion of counsel, satisfactory to it, to the effect that such transfer will
not involve any violation of the Securities Act or other applicable laws or (b)
the Restricted Shares shall have been duly registered in compliance with the
Securities Act and other applicable securities laws. If the Restricted Shares
are registered under the Securities Act, the Grantee agrees that he will not
make a public offering of the said shares except on a national securities
exchange on which the Shares of the Company are then listed.
 
14.           Early Termination.  Notwithstanding the foregoing provisions of
paragraph 2 or any other provision of this Agreement, the Committee, in its sole
discretion, may, only with respect to any unvested portion of Restricted Shares,
reduce the number of Restricted Shares or forfeit all remaining unvested
Restricted Shares in their entirety if the Grantee (a) takes other employment or
renders services to others without the written consent of the Company; or (b)
conducts himself or herself in a manner that the Committee, in its sole
discretion, deems has adversely affected or may adversely affect the
Company.  The Grantee will not be entitled to any remuneration or compensation
whatsoever for the loss of all or a portion of the Restricted Shares if the
number of Restricted Shares is reduced, or if the Restricted Shares are
forfeited entirely, pursuant to this paragraph.
 
 
 
 

  AMERICAN ITALIAN PASTA COMPANY          
 
By:
/s/        Name        Title           

                                                                       

 
 
 



 
3

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT
 
The undersigned Grantee acknowledges that he or she understands and agrees to be
bound by each of the terms and conditions of this Award.
 

 
_________________________________
Grantee
 

 
 
 



 
4

--------------------------------------------------------------------------------

 
